EXHIBIT 10.1
 

 
FIRST AMENDMENT
   
TO THE
   
AK STEEL HOLDING CORPORATION
   
STOCK INCENTIVE PLAN
   
(as amended and restated as of October 16, 2008)
       

 
Pursuant to the power of amendment reserved to the Board of Directors of AK
Steel Holding Corporation in Section 11.1 of the AK Steel Holding Corporation
Stock Incentive Plan (as amended and restated as of October 16, 2008) (the
“Plan”), the Plan is hereby amended effective as of July 16, 2009 as follows:
 
(1)           Section 6.1 is changed in its entirety to read as follows:
 


“6.1           Grant of Options.


(a)           Options may be granted to an Employee or Director at any time and
from time to time as shall be determined by and in the sole discretion of the
Committee, subject to the provisions of Section 4.1.


(b)           Prior to July 16, 2009, each Director who was not employed by the
Company received Options with respect to ten thousand (10,000) Shares on the
date of his or her initial election to the Board. Such Directors may have
received additional Options in a similar amount at approximately five year
intervals thereafter during their term on the Board as determined by and in the
sole discretion of the Committee. The elimination on July 16, 2009 of the
provisions for such Option awards was not intended to have, and shall not have,
any effect on Options awarded prior to July 16, 2009 under the version of this
Section 6.1(b) in effect prior to such date or on the terms and conditions
applicable to those Options upon the date of award.
 
 
(2)           Section 7.7 (a) is changed in its entirety to read as follows:
 
“(a)             Except as otherwise determined by majority vote of the Board
with respect to any calendar year, fifty percent (50%) of each Director’s annual
retainer fee for services on the Board shall be paid in the form of Restricted
Stock Awards or in the form of Restricted Stock Unit Awards, as determined by
the Board. Each Director may elect before the beginning of such calendar year to
have more than fifty percent (50%) of his or her annual retainer fee, and/or a
portion of any other fees to be earned in such calendar year for services on the
Board that otherwise would be payable in cash, paid to him or her by such means.
Awards under this Section 7.7(a), and any other Awards to Directors under this
Article 7, shall be made at intervals during the calendar year as the Company
determines to be administratively feasible, but not less frequently than
quarterly, according to procedures established by the Company and approved by
the Board.”
 
IN WITNESS WHEREOF, AK Steel Holding Corporation has caused this first Amendment
to the Plan to be executed this 8th day of September, 2009.
 

 
AK STEEL HOLDING CORPORATION
       
By: 
/s/ David C. Horn
 
David C. Horn, Senior Vice President,
 
General Counsel and Secretary



